Citation Nr: 0629938	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  05-29 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an effective date earlier than 
October 29, 2001, for a 30 percent rating for migraines.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from July 1993 to 
August 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Hartford, 
Connecticut, Department of Veterans Affairs (VA), Regional 
Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran submitted a letter to the Board in August 2006, 
requesting, in pertinent part, that his claim and files be 
transferred to Wilmington, Delaware, where he now resides.  
He also requested a Travel Board hearing, to be moved to 
Wilmington, Delaware, concerning the aforementioned matter.  
The veteran has a right to such a hearing.  38 U.S.C.A. 
§ 7107(b) (West. 2002); 38 C.F.R. §§ 20.700(a), 20.703 
(2005).  Therefore, the veteran's file should be transferred 
to Wilmington, Delaware and a Travel Board hearing should be 
scheduled for him pursuant to 38 C.F.R. § 20.704 (2005).  

Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  The veteran's case and claims file 
should be transferred from the Hartford, 
Connecticut RO to the Wilmington, 
Delaware RO.  

2.  The Wilmington Delaware RO should 
take appropriate action and schedule a 
Travel Board hearing for the veteran.  He 
should be notified of the date and time 
of the hearing in accordance with 38 
C.F.R. § 20.704(b) (2005).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





